UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2274



CHARLES WILLIAM LEVY,

                                              Plaintiff - Appellant,

          versus


COUNTY OF FAIRFAX,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, District
Judge. (CA-97-1151-A)


Submitted:   November 20, 1997            Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se. Edward Everett Rose, III,
COUNTY ATTORNEY'S OFFICE, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to the County of Fairfax on his civil action arising out

of his eviction from his apartment. Because there is no evidence in

the record to support any claim against Fairfax County, we affirm.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2